DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cakmak (US 2020/0112194) in view of Chia (US 2013/0214931).
Re claim 1, the device of Cakmak discloses a charging device 10 having a housing to house a battery 23 having charging port electrically coupled with the battery (i.e. inherent feature since battery 23 is needed to charge the electronic device) and magnetic mount (i.e. magnetic sticker etc; mid para 21); an electronic device 12 having ferromagnetic element (i.e. magnetic sticker etc; mid para 21) to wirelessly charging the device 12.  See figures 1-5; para 21-27.
However it does not disclose the charger maybe used in a personal travel case.  Chia teaches an induction system for charging portable devices imbedded in a portable bag 100 (i.e. personal travel case).  It further teaches alignment mechanism to align the charger with the coupler of the device for efficient power transfer (para 14).  It would have been obvious to have used the charger of Cakmak in a portable personal bag 
Re claim 2, the housing of Cakmak includes wireless charging 25 and the magnets engaged.  See figures 4 and 5.  See para 26 and 27.
	Re claim 3, the mounting surface 420 of the bag faced outwardly from the bag (Chia; figure 5).
	Re claims 4 and 7, Cakman in view of Chia does not teach the device maybe charged on the outside of the personal travel case.  Having the ability to charge the device from outside the bag would avoid opening the travel case.  It would have been obvious to have charged the device from either inside or outside of the travel case.  Charging the device outside the case would be more convenience since the bag does not have to be opened.
	Re claims 5, 6, 9 and 10, Cakmak in view of Chia teaches power cable.  However they do not teach a hinged bracket to engage and mount the magnetic mount.  Having bracket to secure the magnets would allow for a more secured foundation for the magnets.  It would have been obvious to have included hinged mounting brackets in order to ensure the magnets are fixedly secured.
	Re claim 8, Cakmak in view of Chia does not specifically disclose the location of the battery.  However having the battery on the bottom of the travel case would balance out the case since the batteries are heavy.  It would have been obvious to have placed the battery on the bottom of the travel case in order to lower the center of gravity of the travel case.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087